Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
	The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 06/22/2022.  
Status of Claims
Claims 1, 7, 11, 13, 17, 18 [?], 19, have been amended by Applicant. 
Claims 1-20 are currently pending and have been rejected as follows.
Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
Priority
	Examiner noted Applicants claiming Priority from Provisional 62878703 filed 07/25/2019. 
IDS
	The information disclosure statement filed on06/22/2022   complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
Response to amendments
Objection to Claim 1 in previous act is withdrawn in view of Applicant’s amendment. 
112 (b) rejection of claims 7,17 in previous act is withdrawn in view of Applicant amendment. 
                                                        Response to Arguments
	Applicant’s 01/07/2022 amendment necessitated new grounds of rejection in this action.
Response to 101 arguments
Step 2a (prong 1): Remarks 01/07/2022 p.10 ¶2 argues that the amended claims cannot practically be performed in the mind because a human mind cannot practically act to 
	receive a command of a plurality of commands associated with a person and with a respective set of actions that correspond to the person, 
	retrieve data associated with the command that identify a first set of a plurality of actions to perform when the command associated with the person is received, and 
	evaluate each action of the first set of the actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person, 
	identify response...based on current context of the vehicle and past behavior of the person
	This is because a human cannot perform such operations to correlate a command with
retrieved data to identify a response to the command based on a current context of the
vehicle and a past behavior of the person.
	Examiner fully considered the argument but respectfully disagrees finding it unpersuasive. 
	Examiner points to Final Act 11/09/2021 p.3-p.5 ¶1 which relied on MPEP 2106.04(a) (2) III to submit that the argued limitations, under broadest reasonable interpretation, could still be practically performed as mental processes by human intelligence including by observation, evaluation, judgments and [verbal] opinions as exemplified by MPEP 2106.04(a)(2) III ¶2. In fact here, nothing would have prevented an intelligent co-pilot, co-driver, experienced, skilled mechanic, vehicle engineer, spouse, friend or other vehicle to “receive a” [verbal] “command” “associated with a person” [i.e. pilot or driver] “and with a respective set of actions that correspond to the person” such as “retrieve scheduling data” [i.e. agenda , calendar], “recommend a departure time” [for the pilot or driver], and based on the pilot’s or driver’s verbal command to “identify a first set of a plurality of actions to perform” [i.e. schedule data, recommend departure], and further mentally evaluate them according to the “identif[ied] ” [verbal] “response ...based on a current context of the vehicle” [i.e. vehicle time and location on a map] “and a past behavior of the person” [i.e. known and recalled  preferences of the drive or pilot]. Equally important, even if one would replace the co-pilot, skilled mechanic, vehicle engineer spouse, friend or any other occupant of the vehicle assisting the driver or pilot, with simple interaction with, and observation on, physical aids (i.e. visual observation on odometer, calendar, vehicle i.e. aviation checklist etc.) to mentally evaluate subsequent actions and assist said driver, such replacement would still not preclude the claims from reciting a mental process, because MPEP 2106.04(a) (2) III states that a claim reciting use of physical aids [here human assistant using vehicle i.e. aviation do-confirm and read-do checklists of a paper written knowledgebase] might still recite the abstract grouping on “Mental Processes”. In fact here, the aided or assistive nature of the invention is revealed straight from the Application’s own Title, namely: Vehicle Intelligent Assistant. This finding is vital since, when testing the claims under MPEP 2106.04(a)(2)III C. Examiner discovers that even if 1. Performing a mental process on a generic computer1, 2. Performing a mental process in a computer environment2, and 3. Using a computer as a tool to perform a mental process3, such limitations would still not preclude the claims from reciting the mental process.  In one example, MPEP 2106.04(a)(2) III. A cites “Electric Power Group v Alstom, SA, 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)” to state that collecting [of] information, analyzing it, and displaying certain results of the collection and analysis, could be practically be performed in the human mind.
Here, the abstract collecting of information is not meaningfully different than the argued limitations of “receive a command” [akin to verbal, auditory and/or visual] “of a plurality of commands” “associated with a person and with a respective set of actions that correspond to the person”, and “retrieve” [from a knowledgebase of do-confirm and read-do checklists for a vehicle i.e. aviation] “data associated with the command that identify a first set of a plurality of actions to perform when the command associated with the person is received” [akin to read-do, do-confirm, troubleshooting and to-do checklists].
Also here, the analysis of information supra is not meaningfully different than the argued limitation of “evaluate each action of the first set of the plurality of actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person” [akin to the users reading and completing each item in the checklist before moving onto the next one on the list].
Also here, displaying certain results of the collection and analysis, is not meaningfully different than the limitation “identify a response ...based on a current context of the vehicle and a past behavior of the person” [akin to the users reading out loud and completing each item in a troubleshooting checklist before moving onto the next one on the list, according to a current situation of the vehicle, i.e. aircraft].  
	Alternatively, when tested per MPEP 2106.04(a) (2) II the newly amended and argued limitations could perhaps also be viewed as forms of managing personal behavior or relationships or interactions, including social activities which are examples of the abstract grouping of “Certain Methods of Organizing Human Activities”.
	For example, the behavior identified as abstract supra is explicitly claimed here as “learned past behavior” at independent Claims 1, 11, 19, and the managing of social activities is claimed here by “actions corresponding to the person” at independent Claims 1, 11, 19 [i.e. further narrowed as “scheduling” at dependent Claims 2, 12, “recommend departure time” at dependent Claims 3, 13] and “response” “provid[ed]” “to the person” at independent Claims 1, 11, 19.
Accordingly, Examiner reasons that there is a preponderance of evidence and legal analysis to demonstrate that the claims still recite or at the very least describe or set for the abstract exception. Step 2A prong one.     
Step 2a (prong 2): Remarks 01/07/2022 p10 ¶4-p12 ¶2 argues that the amended claims integrate the abstract idea into a practical application by reciting limitations relating to artificial intelligent processes stored in memory: “computer that interprets commands from a person based on execution of instructions of an artificial intelligent process...” identifying a response to provide to the person from the computer that executes the instructions of the artificial intelligent process...“ Specifically Remarks 01/07/2022 p11 last ¶-p12 ¶2 argues that the claims improves how a vehicle is used by providing a person with information relevant to vehicle context and past behaviors. 
	Examiner fully considered the argument but respectfully disagrees finding it unpersuasive.
	Examiner points to Final Act 11/09/2021 p.6 ¶1-p.9 to submit that the alleged improvement of providing a person with information relevant to a vehicle context and past behaviors is still, an improvement to the abstract exception itself, but not an improvement in actual technology or the computer itself. see MPEP 2106.05(a) II: it is important to keep in mind that an improvement in abstract idea [Remarks 01/07/2022 p.11 ¶3] is not improvement in technology. MPEP 2106.05(a) the judicial exception alone cannot provide the improvement. Indeed, MPEP 2106.04(d)(1) “improvement in the judicial exception itself” “is not an improvement in technology”. MPEP 2106.04 I. also cites Myriad, 569 US at 591,106 USPQ2d at 1979 to underline that even a groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry" as further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant,  those features are not enough for eligibility because their innovation is innovation in ineligible subject matter”. “An advance of that nature is ineligible for patenting”. 
	Here at Remarks 01/07/2022 p.11 ¶3-p.12 ¶1, as in “SAP”, “no matter how much of [such] an advance in the field” “the claims [would] recite the advance [would still] lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” undelaying the difference between improvement to entrepreneurial goal objective [here providing a person with information relevant to a vehicle context and past behaviors at Remarks 01/07/2022 p.11 ¶3] versus improvement to actual technology. see MPEP 2106.04.
MPEP 2106.05(f) further shows that the combined capabilities of the additional elements to: perform economic tasks or other tasks to store, received and transmitted data4 are merely examples of applying the abstract idea. The same is true about the capabilities of the additional, computer-based elements to: monitor audit log data5 [akin here to “vehicle context” and “behavior” argued here at Remarks 01/07/2022 p.11 ¶2-p.12 ¶1]; and access user-specific information6 [akin here to past behavior of driver argued here at Remarks 01/07/2022 p.11 ¶2 -p.12 ¶1].
Equally important, MPEP 2106.05(f)(2) cites “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)” to submit that even claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [here automation by artificial intelligence at Remarks 01/07/2022 p.11 ¶2] does not integrate a judicial exception into a practical application or provide an inventive concept. In fact, MPEP 2106.05(f) further cites “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)” to argue that requiring use of software to tailor information and provide it to the user on a generic computer, also does not integrate the abstract idea into a practical application. Such finding is relevant here at Remarks 01/07/2022 p.11 ¶2 3rd sentence: arguing that the practical application relates to a form of artificial intelligence (AI) where automated assistant provides responses after receiving a command and after the automated assistant has collected information regarding the current context of the vehicle and the person and the learned past behavior of the person relevant to the command. Hence the claims aim at merely replacing the human intelligence with generically and broadly recited “artificial intelligence”. Yet, according to MPEP 2106.05(h) merely specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment7 [akin to what is argued at Remarks 01/07/2022 p.11 ¶2, p.12 ¶1] does not integrate it to a practical application, since this requirement merely limits the claims to a computer field.
MPEP 2106.05(h) similarly cites “Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015)” to argue that language specifying that the abstract idea was to be implemented using a communication medium and networks [akin to what is argued here at Remarks 01/07/2022 p.12 ¶1] also does not integrate said judicial exception into a practical application, because such limitation merely limited the use of the exception to a particular technological environment. MPEP 2106.05(h) also cites “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” to similarly submit that limiting the combination of collecting info, analyzing it, and displaying certain results of the collection and analysis to data related to a particular technological environment [akin here to Remarks 01/07/2022 p.12 ¶1], also does not integrate abstract idea into practical application. 
       Thus, Examiner asserts that there is a preponderance of evidence and rationales on legal analysis to show that there the additional, computer-based elements do not integrate the abstract exception into a practical application. Step 2A prong two.  
Step 2B: Remarks 01/07/2022 p.12 last ¶ to p.13 ¶1 argues that the following additional elements amount to significantly more: “retrieving data associated with the command that identify a first set of a plurality of actions to perform when the command associated with the person is received, evaluating each action of the first set of the plurality of actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person, identifying a response to provide to the person based on a current context of the vehicle and the person and a learned past behavior of the person relevant to the command, and sending a communication to the vehicle computing device that includes the response identified based the current context of the vehicle and the past behavior of the person”. Further, Claims 11, 19 include a memory and a processor that executes instructions out of the memory.
Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive reincorporating herein all rationales at Final Act 11/09/2021 p10-p12 ¶2. Specifically Examiner resubmits that except for the vast majority of concepts claimed above are not additional, [non-abstract, computer-based] elements but rather elements integral to the abstract idea itself, as identified and mapped above. At most, such concepts are merely computerized by use of hardware elements such as memory, device and processor to apply the abstract idea [MPEP 2106.05(f)] or narrow it to a field of sue or technological environment [MPEP 2106.05(h)] neither of which provide significantly more. For example, MPEP 2106.05(f)(2) cites “Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)”; “Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972)”; and “Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)” to state that a commonplace business method [above] being applied on a general purpose computer [here “computing device”, “processor”, “memory”” interface”] represent mere forms of applying the abstract exception which do not add significantly more, other than what was already identified as the abstract idea. MPEP 2106.05(f)(2) also cites Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), to state that use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) also does not provide significantly more. Similarly, MPEP 2106.05(h) states that limiting the combination of collecting information, analyzing it, and displaying certain results of collection and analysis to data related to a particular technological environment, also does not provide significantly more.
If necessary, the conventionality of the yet to be claimed intelligent assistants would be tested under MPEP 2106.05(d) I 2.c), and demonstrated by at least the following publications:
* US 20180300337 A1 ¶ [0004] last sentence: in some conventional methods and systems, the system generates the score for each answers based on historical results obtained by a machine learning of the plurality of virtual assistants.
* US 10629191 B1 column 1 lines 59-63: Conventional virtual assistant platforms implement natural language conversations with end users in one of several ways, either via decision trees or finite state machines, menu-driven approaches, frame-slot approaches, or machine learning on existing conversation datasets.
* US 20190189132 A1 ¶ [0084] With technological advances in artificial intelligence (AI), the voice recognition is more commonplace as are voice-based devices, such as Amazon's Echo and Apple's Siri. Such voice-based devices include application programmable interfaces (APIs) so that voice-based devices can be integrated with and control any device, such as gateways, televisions (TVs), set top boxes, washing machines, dryers, refrigerators, lighting, window shades, microwaves, ranges, dishwashers, security systems, computers, laptops, tablets (tablet computers), PDAs, pagers, etc. Such voice-based devices may also be a separate device or may be integrated with the gateway itself. Irrespective of the deployment scenario, the voice-based commands enhance user's experience.
* US 20210173377 A1 ¶ [0002] 1st sentence: Conventional machine learning technologies can allow intelligent systems such as robots and personal assistants to acquire knowledge and solve difficult problems by learning from examples or instruction.
* US 20210217409 A1 ¶ [0068] 2nd sentence: The artificial intelligence agent, as a dedicated program for providing an artificial intelligence based service (e.g., voice recognition service, personal assistant service, translation service, search service, etc.), may be executed by a conventional generic-purpose processor (e.g., CPU)
* US 20190084420 A1 ¶  [0005] To use smart devices as connected to vehicle head units that support phone projection such as Google's Android Auto, Apple's CarPlay and Nokia's Mirrorlink by a wired or wireless method, conventionally, users could use them after setting up (e.g., select Android Auto icon, select Mirrorlink connection, etc.) via an input device provided in the vehicle head unit or an input device provided in the smart device and executing phone projection.
* US 20190318035 A1 ¶ [0135] “electronic digital assistants may computationally consider and provide assistance within multiple party conversations digitally captured and processed by the electronic digital assistant, allowing electronic digital assistant to provide more substantive responses that consider additional context and inter-party and role-based information compared to traditional single-person inquiries and responses processed by conventional electronic digital assistants, and without requiring large memory spaces and processing power required to store every possible situation and response, and without requiring large datasets and time-consuming training periods required by deep-learning and other machine learning mechanisms. Other features and advantages are possible”.
Thus, Examiner asserts that the additional, computer-based elements do not provide significantly more. Step 2B. Thus, the claims are thus believed to be patent ineligible. 
Response to prior art arguments
        Remarks 01/07/2022 p.12 p.14 ¶2-p.15 ¶1 argues that Rafferty does not interpret commands from a person at all, and thus does not discuss “receiving a command of a plurality commands at a computer that interprets commands from a person based on execution of instructions of an artificial intelligent process stored in memory of a computer, the command received…”.
        Remarks 01/07/2022 p.15 ¶2-4 also argues that Wolverton fails to remediate Rafferty. 
        Remarks 01/07/2022 p15 ¶5 argues Kiyama, Sakaida, Obadi do not cure Rafferty& Wolverton.
 Applicant’s prior art arguments have been considered moot in view of new grounds of rejection.   
 Examiner relies on Padegimaite et al, US 20210404833 A1 teaching “receiving a command of a plurality commands / interpret a command received at a computer that interprets commands from a person based on execution of instructions of an artificial intelligent process stored in memory of the computer, the command received…” (Padegimaite Abstract: To provide context-aware audio navigation instructions, the server obtains sets of audio navigation instructions previously provided to users along with sensor data descriptive of a context in which the audio navigation instructions were provided and an indication of whether a driver correctly responded to the audio navigation instructions. The server trains the machine learning model using this data, to identify audio navigation instruction parameters for a particular context. In response to a request for navigation directions, the server device receives sensor data from the client computing device generating the request that is indicative of the environment surrounding the client computing device. The server device then applies the sensor data and navigation instructions to the machine learning model to generate a set of audio navigation instructions responsive to the request. The server device provides the set of audio navigation instructions to the client computing device. For additional details see ¶ [0019], ¶ [0060] - ¶ [0064], Fig. 5 step 504: obtain context signals while audio navigation instructions were provided -> step 506: obtain instructions of whether drivers correctly followed instructions -> step 508: generate machine learning based on whether drivers correctly followed instructions -> step 510: receive request for navigation directions -> step 512)
	Accordingly, the Examiner submits that Padegimaite teaches the contested limitation. 

-------------------------------------------------------------------------------------------------------------------------------

Objection
	Claim 18 is objected for informally being currently labeled as a currency amended claim, but being currently presented without any underlining, brackets, and/or strikethroughs that would denote any amendment. Clarification and/or correction is/are required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 1, 11 are independent has been amended to recite, among others:  
	* “receiving a command of a plurality commands at a computer that interprets commands from a person based on execution of instructions of an artificial intelligent process stored in memory of the computer, the command received from a computing device at a vehicle…” rendering said claim vague and indefinite because
    -> it is unclear if subsequently recited “commands” relate to antecedently recited “commands”
     -> it is unclear if subsequently recited “a computing device” from which “the command” is “received”, relates to antecedently recited “a computer” from which “a command” is “receiv[ed]”.   
	Claims 2-10, 12-18 are dependent and rejected upon rejected parent claims 1, 11. 
	Claims 1, 11 are recommended, as an example only, to be amended to each recite:  
	* “receiving a command of a plurality commands at a ” computing device “that interprets” the plurality of “commands from a person based on execution of instructions of an artificial intelligent process stored in memory of the computer, the command received from [[a]]” the “computing device at a vehicle…”. Examiner further recommends subsequently replacing “the computer” with “the computing device” at the subsequent “identifying a response” limitation. 
Clarifications and/or corrections are required.
	Claim 19 has been amended to recite: “An apparatus for evaluating data, the apparatus comprising: a memory; and a processor that executes instructions out of the memory to: 
	interpret a command of a plurality of commands received from a computing device at a vehicle, the command interpreted at a computer that interprets commands from a person based on execution of instructions of an artificial intelligent process stored in memory of the computer”.
        Specifically, independent claim 19 recites that “a processor” (“compris[ed]” “in an apparatus”) “executes instructions out of the memory to interpret a command”. However, the same claim subsequently recites the command interpreted at a computer… based on execution of instructions of an artificial intelligent process stored in memory of the computer”. Thus, the claim is rendered said claim vague and indefinite because it is unclear if subsequently recited “memory” relates back to antecedently recited “memory”. 
	Moreover, similar to sister independent claims 1, 11, it is also unclear in independent Claim 19 if subsequently recited “commands” relate back to antecedently recited “commands”. 
	Claim 19 is recommended to be amended to recite, as an example only: “An system “for evaluating data, the apparatus comprising: a memory” of a computer; “and a processor that executes instructions out of the memory to: 
	interpret a command of a plurality of commands received from a computing device at a vehicle, the command interpreted at [[a]]” the “ computing device “that interprets” the plurality of “commands from a person based on execution of instructions of an artificial intelligent process stored in” the “memory of the computer”. Examiner further recommends subsequently replacing “the computer” with “the computing device” at the subsequent “identify a response” limitation.  Clarifications and/or corrections are required.
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) or at least describe or set forth the abstract idea as follows, except where strikethrough: “…” (Claim11) / “…” (Claim 19):
	* “receiving a command of a plurality commands the person at the vehicle and with a respective set of actions that correspond to the person”;
	* “retrieving data associated with the command that identify a first set of a plurality of actions to perform when the command associated with the person is received”; 
* “evaluating each action of the first set of the plurality of actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person”
	* “identifying a response to provide to the person  based on a current context of the vehicle and the person and a learned past behavior of the person relevant to the command”; “and” 
	* “sending a communication 
(independent Claims 1, 11, 19)
	* “”              
(dependent Claims 2, 12)
	*  “calculating a travel time associated with driving to the appointment location based on the first set of actions including a second action to identify a recommended departure time”; 
	* “identifying the recommended departure time for driving to and arriving at the appointment location at or before the appointment time, wherein the response also includes the recommended departure time”            (dependent Claims 3, 13)
	* “access 3rd party (dependent Claims 4, 14)
	* “identifying that the vehicle should be refueled before driving to the appointment location, wherein the response also identifies that the vehicle should be refueled and the calculation of the travel time includes a time allocated for refueling the vehicle”
(dependent claims 5, 15)
	* “identifying that the vehicle should be refueled”; 
	* “identifying a current location of the vehicle”; 
	* “identifying a type of a refueling station ; 
	* “identifying a specific refueling station of the type of refueling station in a vicinity of the current vehicle location”; “and” 
	* send a second communication that identifies the specific refueling station in the vicinity of the current vehicle location”            (dependent Claims 6, 16)
	* “identifying a type of store being associated with the past behavior of the person, wherein the type of store is different from the specific refueling station”; “and”
	*  “identify a specific store of the type of store in the vicinity of the current vehicle location (dependent Claims 7, 17), / the identification based on the received command identifying that the person wishes to purchase an item, wherein the response identifies the specific store in the vicinity of the current vehicle location where the item can be purchased” (dependent Claim 17)
	* “identifying that the vehicle should be serviced”; “and” 
	* “sending a second communication to the vehicle identifying that the vehicle should be serviced”                                           (dependent Claims 8, 18)
	* “identifying an odometer reading of the vehicle, wherein the identification that the vehicle should be serviced is based at least in part on the identified odometer reading”
(dependent Claim 9)
	* “identifying a tire pressure of the vehicle, wherein the identification that the vehicle should be services is based on the identified tire pressure”
(dependent Claim 10)
Per Step 2A prong one, Examiner finds that said limitations still recite, describe or set forth the abstract groping of “Mental Processes” by human intelligence through evaluation and judgement through visualization of physical aids (i.e. road map with gas and service stations, agenda, scheduling notebook, odometer, manometer etc.). See MPEP 2106.04 III. Specifically, given the broad recitation of the claims, nothing would prevent persons of ordinary skills to: 
	- verbally communicate, such as between a pilot and a copilot, skilled mechanic, vehicle engineer, co-driver etc., as representative of “receiving command of plurality commands” “at a vehicle”; “retrieving data associated with the command” “associated with a person at the vehicle and with a respective set of actions that correspond to the person”; “identifying a response to provide to a person at vehicle based on a current context of the vehicle and the person and a learned past behavior of the person relevant to the command” at independent Claims 1, 11, 19 “sending 2nd communication that identifies specific refueling station in vicinity of current vehicle location”-dependent Claims 6,16; “sending 2nd communication to the vehicle identifying that vehicle should be serviced”-dependent Claims 8, 18; “accessing a third party” “to retrieve conditions associated with driving to the appointment location” at dependent Claims 4, 14] by
	- mental evaluation by consulting a checklist, appointment handbook, memorized routines such as vehicle service or maintenance routine and human behavioral routine  [here “evaluating each action of the first set of the plurality of actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person” at independent Claims 1,11,19; “retrieve scheduling data associated with the person, based on the first set of actions including a first action to retrieve the scheduling data, wherein the response includes data that identifies an appointment time and appointment location” at dependent Claims 2,12;] followed judgement and educated opinion based on such judgement and stimuli such as memory / mental recollection, proprioception etc. [here “identify response to provide to the person based on a current context of the vehicle and the person and a learned past behavior of the person relevant to the command” at independent Claims 1,11,19; “calculating a travel time associated with driving to the appointment location based on the first set of actions including second action to identify recommended departure time”; “identify recommended departure time for driving to and arriving at the appointment location at or before the appointment time, wherein the response also includes the recommended departure time” at dependent Claims 3, 13; “identify that the vehicle should be refueled before driving to appointment location, wherein the response also identifies that the vehicle should be refueled and the calculation of the travel time includes a time allocated for refueling the vehicle” at dependent Claims 5, 15; “identify that the vehicle should be refueled”; “identify a current location of the vehicle”; “identify a type of a refueling station that is associated with the past behavior of the person”, “identify a specific refueling station of the type of refueling station in vicinity of current vehicle location”; at dependent Claims 6, 16; “identify a type of store” “based on the type of store being associated with the past behavior of the person, wherein the type of store is different from the specific refueling station”; “identify a specific store of the type of store in a vicinity of the current vehicle location, the identification based on the received command identifying that the person wishes to purchase an item, wherein the response identifies the specific store in vicinity of current vehicle location where the item can be purchased” dependent Claims 7,17;  “identifying that vehicle should be serviced”; at dependent Claims 8, 18].
	Specifically, nothing would prevent one of ordinary skills in the art (i.e. driver, pilot, co-pilot, skilled mechanic, vehicle engineer) from visually observing the car’s fuel gauge, as a physical aid, to know when to refuel the car, and to mentally recollect from ones memory, or from a highway sign billboard, or even from a paper road map, a descried gas station of a specific fuel type (i.e. diesel vs. regular gasoline vs. premium gasoline).  
	Also, nothing would prevent one of ordinary skills in the art (driver, pilot, co-pilot, skilled mechanic, vehicle engineer) to hear and/or feel a rattling, knocking, squealing, clunking, hissing sound(s) or to visually observe a mechanical breakdown to judge that the vehicle needs service.
	Finally, nothing would prevent one of ordinary skills in the art (i.e. driver, pilot, co-pilot, skilled mechanic, vehicle engineer) to use other physical aids such as troubleshooting checklist, 
read-do and do-confirm checklists as well as other tools such as manometer for measuring tire pressure or odometer as equivalent to mileage/trip logbook for measuring distance to determine when the vehicle should be serviced according to the service manual or best practices.  
Equally important, even if replacing the co-pilot, skilled mechanic, vehicle engineer spouse, friend or any other vehicle occupant assisting the driver or pilot, with simple interaction with physical aids (i.e. visual observation on odometer, calendar etc.) to mentally evaluate subsequent actions and assist said driver does not preclude the claims from reciting a mental process when tested under MPEP 2106.04(a) (2) III. In fact, the aided or assistive nature of the invention is revealed straight from the Application’s own Title, namely Vehicle intelligent assistant.  
	Equally important when testing the claims under MPEP 2106.04(a) (2) III C., Examiner discovers that even 1. Performing a mental process on generic computer8, 2. Performing a mental process in computer environment9, and 3. Using a computer as tool to perform mental process10, do not preclude the claims from reciting the mental process. Further, as stated by MPEP 2106.04(a)(2) III. A citing “Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)” collecting [of] information, analyzing it, and displaying certain results of the collection and analysis, could be practically be performed in human mind.
Alternatively, when tested per MPEP 2106.04(a) (2) II the newly amended and argued limitations could perhaps also be viewed as forms of managing personal behavior or relationships or interactions, including social activities which are examples of the abstract grouping of “Certain Methods of Organizing Human Activities”. For example, the behavior identified as abstract supra is explicitly claimed here as “learned past behavior” at independent Claims 1, 11, 19, and the managing of social activities is represented here by “actions corresponding to the person” at independent Claims 1, 11, 19 [i.e. further narrowed as “scheduling” at dependent Claims 2, 12, “recommend departure time” at dependent Claims 3, 13] and “response” “provid[ed]” “to the person” at independent Claims 1, 11, 19. Dependent Claims 4-10, 14-18 further narrow these organizing of activities to specific applications, which are equally abstract. Accordingly, Examiner reasons that there is a preponderance of evidence and legal analysis demonstrating that the claims still recite or at the very least describe or set for the abstract exception. Step 2A prong one.      
------------------------------------------------------------------------------------------------------------------------------- 
	This judicial exception is not integrated into a practical application because the additional computer-based elements, initially strikethrough above, are now tested and found not to integrate the abstract idea into a practical application. Examiner points to 
MPEP 2106.05(f) to show that merely applying the abstract idea does not integrate the abstract idea into a practical application. Here, the claims merely attempt at substituting human intelligence to broadly recited “artificial intelligence”. However, according to MPEP 2106.05(f)(2) merely applying a business method and underlining mathematical algorithm on a computer11 
does not integrate the abstract idea into a practical application. For example, in addition to the algorithmic “artificial intelligence”, the additional computer-based elements that apply the abstract idea are the “processor for performing” [abstract] “method for evaluating data”-independent Claim 11; “processor that executes instructions out of memory to implement” [abstract] steps of independent Claim 19] “memory of the computer” for “storing instructions” at independent Claims 1, 11, 19, “vehicle computing device receives the communication and provides the response to the person via a user interface at the vehicle” at independent Claims 1, 11, 19), and “database” to “store” and “access” “data” at dependent Claims 2, 6, 7, 12, 16, 17. These however do not integrate the abstract idea into a practical application, because according to MPEP 2106.05(f)(2) in addition to applying the abstract method and underlining algorithm12 the combined capabilities of additional elements to: per form economic tasks and other tasks to receive, store and transmit data13 also do not integrate the abstract idea into a practical application. These are reflected in language such as “from computing device at vehicle” “receiving command”, “send communication to / preparing a communication to be sent to / the vehicle computing device that includes the response, wherein the vehicle computing device receives the communication and provides the response to the person via user interface at vehicle” at independent Claims 1,11,13; “send 2nd communication that identifies specific refueling station in the vicinity of current vehicle location” at dependent Claims 6, 16; “sending second communication to the vehicle identifying that the vehicle should be serviced” at Claims 8, 18], are mere examples of applying the abstract idea. 
	The same can be said about the capabilities of additional, computer-based elements to the following computer implemented functions:
	* monitor audit log data [here “travel time associated with driving to appointment location based on the first set of actions including a second action to identify a recommended departure time”” at dependent Claims 3,13; “speed associated with driving conditions” at dependent Claims 4, 14; “current location of vehicle” at dependent Claims 6-7, 16-17;  “identify a specific refueling station of the type of refueling station in a vicinity of the current vehicle location”; at dependent Claims 6, 16; “identify a specific store of the type of store in a vicinity of the current vehicle location, the identification based on the received command identifying that the person wishes to purchase an item, wherein the response identifies the specific store in the vicinity of the current vehicle location where the item can be purchased” at dependent Claims 7, 17];
	* access user-specific info [here “access database to retrieve scheduling data associated with the person based on the first set of actions including a first action to retrieve the scheduling data, wherein the response includes data that identifies an appointment time and an appointment location” at dependent Claims 2, 12; “from data stored in a database” “identifying a type of a refueling station that is associated with the past behavior of the person” at dependent Claims 6, 16; “from data stored in a database”; “identifying a type of store based on the type of store being associated with the past behavior of the person, wherein the type of store is different from the specific refueling station” at dependent Claims 7, 17]
	* require software use to tailor info, and provide it to user [here “via user interface at the vehicle” “provides response to person” at independent Claims 1, 11, 19].
Equally important, MPEP 2106.05(f)(2) cites “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)” to submit that even claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [here automation by “artificial intelligence”] does not integrate a judicial exception into a practical application or provide an inventive concept. In fact, MPEP 2106.05(f) further cites “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)” to argue that requiring use of software to tailor information and provide it to the user on a generic computer, also does not integrate the abstract idea into a practical application. Here, the claims aim at merely replacing the human intelligence with equally generically and broadly recited “artificial intelligence”. Yet, per MPEP 2106.05(h) merely specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment14 [akin to what is argued at Remarks 01/07/2022 p.11 ¶2, p.12 ¶1] does not integrate it to a practical application, since this merely limits the claims to a computer field.
MPEP 2106.05(h) similarly cites “FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)” to argue that specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment [here “user interface”, “vehicle computing device” etc. ] does not integrate it to a practical application, since this requirement merely limits the claims to a computer field. MPEP 2106.05(h) similarly cites “Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015)” to argue that language specifying that the abstract idea was to be implemented using a communication medium and networks [here “user interface”, “vehicle computing device” etc. ] also does not integrate said judicial exception into a practical application, since such limitation merely limited use of the exception to a particular technological environment. 
MPEP 2106.05(h) also cites “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” to similarly submit that limiting the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to a particular technological environment [here “user interface”, “vehicle computing device”, “processor”, “memory”, “artificial intelligence” etc.], also does not integrate abstract idea into practical application.  Based on such preponderance of evidence, the Examiner submits that the additional, computer-based elements [initially strikethrough above] do not integrate the abstract idea into a practical application when tested per Step 2A prong two.
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, which similarly do not provide significantly more than the abstract idea itself, in light of MPEP 2106.05(f), as option for evidence. Assuming arguendo that, aside from MPEP 2106.05(f) above, that additional evidence would now be required at Step 2B to demonstrate that the above individual or combination of additional elements are well-understood routine and conventional, Examiner would point to MPEP 2106.05(d)(II), to demonstrate that the following computer-implemented functions as well-understood, routine and conventional: 
	- receiving or transmitting data over a network [here “from a computing device at a vehicle” “receiving a command of a plurality commands at a computer that interprets commands from a person”, “send communication to / preparing a communication to be sent to / the vehicle computing device that includes the response, wherein the vehicle computing device receives the communication and provides the response to the person via a user interface at the vehicle” at independent Claims 1, 11, 13; “sending 2nd communication that identifies the specific refueling station in the vicinity of the current vehicle location” at dependent Claims 6, 16; “sending 2nd communication to the vehicle identifying that the vehicle should be serviced” at Claims 8, 18], 
	- updating an activity log / electronic recordkeeping [here “travel time associated with driving to appointment location” at dependent Claims 3,13; “speed associated with driving conditions” at dependent Claims 4, 14; “current location of vehicle” at dependent Claims 6-7, 16-17;  “identify a specific refueling station of the type of refueling station in a vicinity of the current vehicle location”; at dependent Claims 6, 16; “identify a specific store of the type of store in a vicinity of current vehicle location, the identification based on received command identifying that the person wishes to purchase an item, wherein the response identifies the specific store in the vicinity of current vehicle location where the item can be purchased” at dependent Claims 7, 17];
	- gathering statistics, arranging a hierarchy of groups, sorting information, storing and retrieving information in memory [here “access 3rd party computing device to retrieve conditions associated with driving to the appointment location, wherein the calculation of the travel time is based at least in part on a speed associated with the driving conditions” at dependent Claims 4, 14; “from data stored in a database” “identifying a type of store”
“wherein the response identifies the specific store in the vicinity of the current vehicle location where the item can be purchased” at dependent Claims 7, 17].
	If necessary, Examiner would also point as evidence to Applicant’s own Original Specification as well as several publication demonstrating the conventionality of the additional, computer-based elements:
Original specification ¶ [0022] last sentence: “Operation of these software module instructions may allow CPU 145 to retrieve appropriate data from various sources, to perform required actions, and to return appropriate responses - similar to other context-based search systems well known in the art”.
Original specification ¶ [0055]: “The components contained in the computer system 800 of FIG. 8 are those typically found in computer systems that may be suitable for use with embodiments of the present invention and are intended to represent a broad category of such computer components that are well known in the art. Thus, the computer system 800 of FIG. 8 can be a personal computer, a hand held computing device, a telephone ("smart" or otherwise), a mobile computing device, a workstation, a server (on a server rack or otherwise), a minicomputer, a mainframe computer, a tablet computing device, a wearable device (such as a watch, a ring, a pair of glasses, or another type of jewelry/clothing/accessory ), a video game console (portable or otherwise), an e-book reader, a media player device (portable or otherwise), a vehicle-based computer, some combination thereof, or any other computing device. The computer can also include different bus configurations, networked platforms, multi-processor platforms, etc. The computer system 800 may in some cases be a virtual computer system executed by another computer system. Various operating systems can be used including Unix, Linux, Windows, Macintosh OS, Palm OS, Android, iOS, and other suitable operating systems.
Original specification ¶ [0056]: “The present invention may be implemented in an application that may be operable using a variety of devices. Non-transitory computer-readable storage media refer to any medium or media that participate in providing instructions to a central processing unit (CPU) for execution. Such media can take many forms, including, but not limited to, non-volatile and volatile media such as optical or magnetic disks and dynamic memory, respectively. Common forms of non-transitory computer-readable media include, for example, a floppy disk, a flexible disk, a hard disk, magnetic tape, any other magnetic medium, a CD-ROM disk, digital video disk (DVD), any other optical medium, RAM, PROM, EPROM, a FLASH EPROM, and any other memory chip or cartridge”.
          Finally, if additional evidence is still required, under MPEP 2106.05(d) I 2.c), to demonstrate for conventionality of “reading” “odometer” “of the vehicle” at dependent Claim 9 and “identifying a tire pressure of the vehicle” at dependent Claim 10, assuming they would also be considered as additional elements, Examiner would point to the following publications as evidence:
	* US 20050075829 A1 reciting at ¶ [0003] 1st-2nd sentences: “In conventional systems, many vehicles have included an odometer, which records the total number of miles driven by that vehicle.  Some vehicles also have trip odometers which record a total number of miles driven for a specific length of time and can be reset by the vehicle operator”. ¶ [0019] last sentence: “The odometers may be constructed in a manner similar to conventional odometers and distance measuring systems such as those disclosed in U.S.  Pat.  Nos.  4,682,287, 6,088,636, 5,267,159, 4,970,377, 4,975,564, 5,162,637, and 
5,475,724, which are incorporated herein by reference”.
	* US 20030088348 A1 ¶ [0013] 1st - 2nd sentences: Certain modern truck are equipped with multiple ways to calculate distance travel on-board.  For example, a conventional odometer may read distance travel in the instrument cluster, while an engine electronic control unit may calculate mileage as well.
	*   US 5893893 A column3 lines 60-63: “Devices for detecting the distance traveled by a vehicle or for intercepting the data from an odometer cable are conventionally available and are well known to those skilled in the art”.
	* US 20200247195 A1 ¶ [0014] 2nd-3rd sentences: “The tire inflation system 10 includes a pressure transducer 16.  The pressure transducer 16 may also be referred to herein as a pressure sensor and may be conventional in the art”.
	* US 20190184774 A1 ¶ [0003] 1st sentence: “There is conventionally known a direct-type tire pressure monitoring system as one of tire pressure monitoring systems (e.g., refer to Patent literature 1)”.
	* US 20180350167 A1 ¶ [0002] 4th sentence: “Some of these conventional sensors can include engine temperature sensors, oil pressure sensors, oil temperature sensors, coolant temperature sensors, oxygen sensors, tire pressure sensors, and the like”.
If necessary, the conventionality of the yet to be claimed intelligent assistants would be tested under MPEP 2106.05(d) I 2.c), with the Examiner relying on the following publications demonstrating such conventionality:
* US 20190084420 A1 ¶  [0005] To use smart devices as connected to vehicle head units that support phone projection such as Google's Android Auto, Apple's CarPlay and Nokia's Mirrorlink by a wired or wireless method, conventionally, users could use them after setting up (e.g., select Android Auto icon, select Mirrorlink connection, etc.) via an input device provided in the vehicle head unit or an input device provided in the smart device and executing phone projection. Accordingly, there is inconvenience caused by the need for this setup each time the smart device is connected to the vehicle head unit.
* US 20180300337 A1 ¶  [0004] last sentence: in some conventional methods and systems, the system generates the score for each answers based on historical results obtained by a machine learning of the plurality of virtual assistants.
* US 20190189132 A1 ¶ [0084] With technological advances in artificial intelligence (AI), the voice recognition is more commonplace as are voice-based devices, such as Amazon's Echo and Apple's Siri. Such voice-based devices include application programmable interfaces (APIs) so that voice-based devices can be integrated with and control any device, such as gateways, televisions (TVs), set top boxes, washing machines, dryers, refrigerators, lighting, window shades, microwaves, ranges, dishwashers, security systems, computers, laptops, tablets (tablet computers), PDAs, pagers, etc. Such voice-based devices may also be a separate device or may be integrated with the gateway itself. Irrespective of the deployment scenario, the voice-based commands enhance the user's experience. The voice-based commands can be categorized as normal commands that do not require any authentication and identified (specific, pre-defined) voice-based commands that require authentication.
* US 10629191 B1 column 1 lines 59-63: Conventional virtual assistant platforms implement natural language conversations with end users in one of several ways, either via decision trees or finite state machines, menu-driven approaches, frame-slot approaches, or machine learning on existing conversation datasets.
* US 20210173377 A1 ¶ [0002] 1st sentence: Conventional machine learning technologies can allow intelligent systems such as robots and personal assistants to acquire knowledge and solve difficult problems by learning from examples or instruction.
* US 20210217409 A1 ¶ [0068] 2nd sentence: The artificial intelligence agent, as a dedicated program for providing an artificial intelligence-based service (e.g., voice recognition service, personal assistant service, translation service, search service, etc.), may be executed by a conventional generic-purpose processor (e.g., CPU)
	* US 20190318035 A1 ¶ [0135] “electronic digital assistants may computationally consider and provide assistance within multiple party conversations digitally captured and processed by the electronic digital assistant, allowing electronic digital assistant to provide more substantive responses that consider additional context and inter-party and role-based information compared to traditional single-person inquiries and responses processed by conventional electronic digital assistants, and without requiring large memory spaces and processing power required to store every possible situation and response, and without requiring large datasets and time-consuming training periods required by deep-learning and other machine learning mechanisms. Other features and advantages are possible as well”.
	In conclusion, although claims 1-19 directed to statutory categories (“method” or process, “non-transitory” “medium” or article of manufacture, “apparatus” or machine) they recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). 	Thus the claims are ineligible. 
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by:
* Padegimaite et al, US 20210404833 A1 hereinafter Padegimaite. As per, 
Claims 1, 11, 19  
Padegimaite teaches “A method for evaluating data, the method comprising”: / “A non-transitory computer-readable storage medium having embodied thereon a program executable by a processor for performing a method for evaluating data, the method comprising” / “An apparatus for evaluating data, the apparatus comprising: a memory; and a processor that executes instructions out of the memory to” (Padegimaite ¶ [0077]-¶ [0084]):
- “receiving a command of a plurality commands / interpret a command received at a computer that interprets commands from a person based on execution of instructions of an artificial intelligent process stored in memory of the computer, the command received from a computing device at a vehicle each of the plurality of commands associated with the person at the vehicle and with a respective set of actions that correspond to the person”; 
(Padegimaite Abstract: To provide context-aware audio navigation instructions, the server obtains sets of audio navigation instructions previously provided to users along with sensor data descriptive of a context in which the audio navigation instructions were provided and an indication of whether a driver correctly responded to the audio navigation instructions. The server trains the machine learning model using this data, to identify audio navigation instruction parameters for a particular context. In response to a request for navigation directions, the server device receives sensor data from the client computing device generating the request that is indicative of the environment surrounding the client computing device. The server device then applies the sensor data and navigation instructions to the machine learning model to generate a set of audio navigation instructions responsive to the request. The server device provides the set of audio navigation instructions to the client computing device. For additional details see ¶ [0019], ¶ [0060] - ¶ [0064], Fig. 5 step 504: obtain context signals while audio navigation instructions were provided -> step 506: obtain instructions of whether drivers correctly followed instructions -> step 508: generate machine learning based on whether drivers correctly followed instructions -> step 510: receive request for navigation directions -> step 512)
- “retrieving data associated with the command that identify a first set of a plurality of actions to perform when the command associated with the person is received”; (Padegimaite ¶ [0055] 1st-2nd sentences: in response to a request for navigation directions by a user, the system of Fig. 4 receives a set of text-based navigation instructions for a route 404 in a file from navigation server 34. Here, the set of text-based navigation instructions 404 includes descriptions of maneuvers 1-3, but the set of text-based navigation instructions 404 can contain any number of maneuvers. ¶ [0056] for 1st maneuver, machine learning model 420 determines the audio navigation instruction 406 should be generated at low level of detail & played twice at high volume. For 2nd maneuver, machine learning model 420 determines the audio navigation instruction 408 should be generated at a high level of detail and played 4 times at a low volume. For 3rd maneuver, machine learning model 420 determines the audio navigation instruction 410 should be generated at a low level of detail and played once at a low volume. Additional details at ¶ [0038] 1st-2nd sentence: ¶ [0045] 2nd-3rd sentences, ¶ [0052], ¶ [0068] 1st-2nd sentences, ¶ [0062] 2nd sentence)
- “evaluating each action of the first set of the plurality of actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person” (Padegimaite ¶[0006] 2nd sentence for each audio navigation instruction provided to a user, the context-aware audio navigation generation system collects an indication of whether the user correctly followed the audio navigation instruction. ¶ [0023] 4th, 7th sentence: for each audio navigation instruction, the training data may include sensor data from the vehicle of the user who received the audio navigation instruction. Still further, for each audio navigation instruction, the training data may include an indication of whether the user correctly followed or responded to the audio navigation instruction. Similarly, ¶ [0068] 1st-2nd sentences: the user's client computing device 10 determines whether the user correctly responded to each of the audio navigation instructions. Then for each audio navigation instruction, the client computing device 10 provides the audio navigation instruction, the sensor data, and an indication of whether the user correctly responded to the audio navigation instruction to the server device 60 as additional training data. Different examples at ¶ [0050] last sentence: Each decision tree may include any number of nodes, branches, and leaves, having any suitable number and/or types of tests on sensor data. ¶ [0049] last sentence: each node represents a test on the sensor data (e.g., is the time of day morning or afternoon?), each branch represents the outcome of the test (e.g., Yes), and each leaf represents the audio navigation instructions parameters for the context (e.g., low level of detail, three times, high volume). Also ¶ [0010] 2nd-3rd sentences)
- “identifying a response to provide to the person at the vehicle from the computer that executes the instructions of the artificial intelligent process stored in the memory of the computer based on a current context of the vehicle and the person and a learned past behavior of the person relevant to the command” (Padegimaite ¶ [0023] 2nd sentence database 80 stores machine learning model for generating audio navigation instructions in addition to training data for training machine learning model. ¶ [0033] 1st sentence: For example, a user request navigation directions from user's current location to a restaurant. ¶ [0032] 2nd-3rd sentence: client computing device 10 transmit a communication to the context-aware audio navigation generator 68 (implemented in server 60) including sensor data indicative of the environment surrounding the client computing device 10 and requesting navigation directions from starting location to destination. the context-aware audio navigation generator 68 apply the data included in the request to a machine learning model for identifying audio navigation instruction parameters for a particular context to generate a set of audio navigation instructions. ¶ [0033] 4th sentence: The context-aware audio navigation generator 68 may then generate the first audio navigation instruction as, In X feet, turn right on Main Street, to be presented three times each at high volume as the user approaches Main Street with X being an updated distance from the user's current location to Main Street. Also ¶ [0010]);
- “sending a communication to / prepare a communication to be sent to / the vehicle computing device that includes the response identified based the current context of the vehicle and the person and the learned past behavior of the person relevant to the command” 	(Padegimaite Abstract: To provide context-aware audio navigation instructions, the server obtains sets of audio navigation instructions previously provided to users along with sensor data descriptive of a context in which the audio navigation instructions were provided and an indication of whether a driver correctly responded to the audio navigation instructions. The server trains the machine learning model using this data, to identify audio navigation instruction parameters for a particular context. In response to a request for navigation directions, the server device receives sensor data from the client computing device generating the request that is indicative of the environment surrounding the client computing device. The server device then applies the sensor data and navigation instructions to the machine learning model to generate a set of audio navigation instructions responsive to the request. The server device provides the set of audio navigation instructions to the client computing device. For additional details see ¶ [0019], ¶ [0060] - ¶ [0064], Fig. 5 step 504: obtain context signals while audio navigation instructions were provided -> step 506: obtain instructions of whether drivers correctly followed instructions -> step 508: generate machine learning based on whether drivers correctly followed instructions -> step 510: receive request for navigation directions -> step 512: generate set of navigation instructions -> step 514: apply set of navigation instructions to machine learning model -> step 516: generate audio navigation instructions including audio navigation instruction parameters -> step 518: provide audio navigation instructions to driver) 
- “wherein the vehicle computing device receives the communication and provides the response to the person via a user interface at the vehicle” (Padegimaite ¶ [0022] 3rd-4th sentences: Depending on implementation, application 122 can display an interactive digital map, request and receive routing data to provide driving or other navigation directions including audio navigation directions, provide various geolocated content, etc. The client computing device 10 may be operated by user (also referred as driver) displaying a digital map while navigating to various locations. ¶ [0029] 6th sentence the context-aware audio navigation generator 68 may provide the audio navigation instructions to client computing device 10 which are then presented by navigation display 124 via speaker 26. ¶ [0030] 1st sentence: context-aware audio navigation generator 68 and the navigation display 124 can operate as components of a context-aware audio navigation generation system. ¶ [0032] 1st-2nd sentences: navigation display 124 operating in client computing device 10 receives and transmits data to server 60. Thus, client computing device 10 transmit communication to context-aware audio navigation generator 68 (implemented in server 60) including sensor data indicative of the environment surrounding client computing device 10 and requesting navigation directions from a starting location to a destination. ¶ [0065] last 2 sentences: provides the audio navigation instruction to the user's client computing device 10 (block 518). Thus, user's client computing device 10 presents the audio navigation instruction via a speaker 26. ¶ [0069] 3rd sentence: the method implemented by the navigation display 124) 
---------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over:
          Padegimaite as applied to claims 1, 11, 19 above, in view of
          Rafferty et al, US 20200250898 A1 hereinafter Rafferty. As per, 
Claims 2, 12 Padegimaite teaches all the limitations above in parent claims 1, 11.
	          Padegimaite does not teach, however  
	          Rafferty in analogous art of vehicle assistant teaches or suggests:
	- “accessing a database to retrieve scheduling data associated with the person, based on the first set of actions including a first action to retrieve the scheduling data, wherein the response includes data that identifies an appointment time and an appointment location” 
	(Rafferty ¶ [0012] 6th sentence: a vehicle system may access a webmail or email server or a messaging application for text or image-based data from which information about a user's schedule e.g. appointment times and the like, can be determined. Also, per ¶ [0028] 1st, 7th sentences: the module 118 may be configured to process data (e.g. calendar data, scheduling data, location data, etc.) to determine a user's punctuality preferences. For example, a user may prefer to be early to doctor's appointments, job interviews, work shifts. ¶ [0046] noting other example scenario in Figs.1,4, where system 100 onboard vehicle 10 determine that an expected departure time as described above at some point prior to vehicle 10 starting in parking lot of office building 16 to drive the user back home e.g., when vehicle 10 is parked in the morning).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Padegimaite’s “method / non-transitory medium” to have included Rafferty’s teachings to have improved the Padegimaite’s directional capabilities of with omni-directional capabilities for more comprehensive, panoramic exposure to the environment (Rafferty ¶ [0022], MPEP 2143 G). Rafferty would enhance the functionality of sensors of Padegimaite, making them more adaptive, smarter and useful by automatically adjusting plus or minus a certain number of minutes based on a weather condition as detected by the one or more external sensors. (Rafferty ¶ [0035] last two sentences & MPEP 2143 G). Rafferty would further allow the use of such sensors in concert for a more comprehensive understanding and use of the external environment (Rafferty ¶ [0047] last two sentences & MPEP 2143 G).
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar vehicle assistance field of endeavor. In such combination each element merely would have performed same analytical, planning, organizational and scheduling function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Padegimaite in view of Rafferty, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner, Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claims 3, 13 Padegimaite / Rafferty teaches all limitations above in parent claims 2, 12.
                      Padegimaite does not teach, however  
	          Rafferty in analogous art of vehicle assistant teaches or suggests:
       - “calculating a travel time associated with driving to the appointment location based on the first set of actions including a second action to identify a recommended departure time” (Rafferty ¶ [0021] navigation module 108 may be configured, to determine an expected travel time from the current location of vehicle 10 to an intended destination. An intended destination may be a location where scheduled appointments, meetings, or other events are scheduled to take place as determined by user input, a scheduling application, a learned pattern-of-life of the user, or the like. The expected travel time may be based on, expected speed from one location to other (e.g. current location of vehicle 10 to appointment location) and distance between the two locations. The expected travel time may be calculated for multiple routes between the two or more locations (e.g. through number of waypoints). The expected travel time may be used in conjunction with other data (e.g. appointment time, a user punctuality preference or user punctuality preferences, or the like) to determine a recommended departure time. The recommended departure time may be a suggested time for leaving one location in order to make it to a second location at a particular time. The recommended departure time may be calculated and communicated to a user using one or more of the systems described herein. In embodiments, the system 100 may send a notification to a user at a predetermined interval before the recommended departure time, informing the user of weather and other characteristics at the vehicle's location or, in some embodiments, along a travel route. The system 100 may request a user input in response to the estimated departure time and/or the recommended departure time) “and” 
- “identifying the recommended departure time for driving to and arriving at the appointment location at or before the appointment time, wherein the response also includes the recommended departure time”      
	(Rafferty ¶ [0034] 1st-5th sentences: At 302 system 100 determine expected departure time that the user of the vehicle is expected to depart in the vehicle in order to go to a second location. The expected departure time may be based on data generated or processed by the system 100. For example, data may be processed by one or more of the navigation module 108 and pattern-of-life module 118 to determine the expected departure time. The expected departure time may be based on information contained in an electronic communication or appointment reminder that is accessible through one or more email servers, text message servers, or other applications.
	Rafferty ¶ [0028] 3rd sentence: if a user is habitually fifteen minutes early for scheduled appointments, the pattern-of-life module 118 may utilize one or more of the machine learning algorithms described herein to determine that the user prefers to be early for appointments and may adjust the recommended departure time accordingly.
	Rafferty ¶ [0028] 5th sentence: if a user prefers being early to appointments scheduled with a particular person or group or groups of persons, the pattern-of-life module 118 may apply a punctuality buffer, for example, and inform the user 5 minutes earlier than normal that he or she should leave for their appointment and request a user input as to cabin climate described herein.
	Rafferty ¶ [0028] 7th sentence: For example, a user may prefer to be early to doctor's appointments, job interviews, work shifts, or the like).  
	Rationales to modify/combine Padegimaite / Rafferty are above and reincorporated.  
Claims 4, 14 Padegimaite / Rafferty teaches all limitations above in parent claims 3, 13.
                      Padegimaite does not teach, 
	          Rafferty however in analogous art of vehicle assistant teaches or suggests:
	- “accessing a third party computing device to retrieve conditions associated with driving to the appointment location” (Rafferty mid-¶ [0036] ≈ 6th sentence: a web-based weather service may be used to determine a condition of the outdoor environment e.g., temperature, precipitation and the like), “wherein the calculation of the travel time is based at least in part on a speed associated with the driving conditions” (Rafferty ¶ [0021] 3rd, 8th sentences: the expected travel time may be based on expected speed from the current location of vehicle 10 to the appointment location and the distance between the two locations. In embodiments, the system 100 may send a notification to a user at a predetermined interval before the recommended departure time, informing the user of weather and other characteristics at the vehicle's location or, in some embodiments, along a travel route, because as stated at ¶ [0035] 4th - 5th sentences: the expected departure time may also be adjusted based on weather conditions. For example, expected departure time may be automatically adjusted plus or minus a certain number of minutes).
	Rationales to modify/combine Padegimaite / Rafferty are above and reincorporated.  
-------------------------------------------------------------------------------------------------------------------------------
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	            Padegimaite / Rafferty as applied to claims 4, 14 above, in further view of
	            Kiyama et al, US 20130261953 A1 hereinafter Kiyama. As per,
Claims 5, 15   Padegimaite / Rafferty teaches all the limitations in parent claims 4, 14. 
                        Padegimaite / Rafferty does not explicitly recite: “further comprising 
	- “identifying that the vehicle should be refueled before driving to the appointment location, wherein the response also identifies that the vehicle should be refueled and the calculation of the travel time includes a time allocated for refueling the vehicle” as claimed. However, 
                       Kiyama in analogous vehicle monitoring and assistance teaches or suggests: 
	- “identifying that the vehicle should be refueled before driving to the appointment location, wherein the response also identifies that the vehicle should be refueled” (Kiyama ¶ [0074] recommended electric energy 705 indicates electric energy recommended to be charged in the battery at the time of departure from the charging station 102 indicated by the From CSID 700) “and the calculation of the travel time includes a time allocated for refueling the vehicle” (Kiyama Fig.12 step 1103, ¶ [0129] last sentence: Add charging time in departure place to inter-point cost, i.e. 1 hour between point A and B per ¶ [0126] 2nd - 3rd sentences noting a unit of inter-point cost).  
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Padegimaite/Rafferty “method”/”non-transitory medium” to have further included Kiyama’s teaching in order to have utilized Dijkstra's algorithm as a powerful and more rigorous algorithm in determining the shortest route (Kiyama ¶ [0040] 2nd - 3rd sentences and MPEP 2143 G). The predictability of such modification would have been further corroborated by the broad level of skill of one of ordinary skills in the art as corroborated by Kiyama at ¶ [0154]. 
	Further, the claimed invention could have also been viewed as a mere a combination of old elements in a similar vehicle monitoring and assistance field of endeavor no mater of the type of fuel utilized. In such combination each element merely would have performed same analytical and recommendation functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by                        Padegimaite / Rafferty in further view of Kiyama, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claims 6, 7, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	          Padegimaite as applied to claims 1, 11 above, in view of
                      Wolverton et al, US 20140136187 A1 hereinafter Wolverton, and in further view of 
	          Sakaida et al, US 20190178661 A1 hereinafter Sakaida. As per
Claims 6, 16 Padegimaite teaches all the limitations in claims 1, 11 above. 
                      Padegimaite further teaches: 
	- “identifying a current location of the vehicle” (Padegimaite ¶ [0023] 6th sentence: sensor data include current location) 
	         Padegimaite does not explicitly recite “further comprising”: 
	- “identifying that the vehicle should be refueled” as claimed. However,
                     Wolverton in analogous vehicle monitoring and assistance teaches or suggests:
 - “identifying that the vehicle should be refueled” (Wolverton ¶ [0106] In response to the conditional instruction, the method 400 may track the inputs 110 relating to the vehicle 104's fuel level and notify the user of the nearest gas station when the fuel reaches a certain level. To do this, the method 400 may interpret the phrase running out of gas as meaning less than 1/8 of a tank (based, e.g., on data or rules obtained from the vehicle-specific conversation model 132, the vehicle-specific user's guide knowledge base 140, or the vehicle context model 116). The method 400 may then monitor the vehicle sensors 106 that are associated with the vehicle 104's fuel level, and monitor the vehicle 104's navigation system (or a communicatively coupled Global Positioning System or GPS device, or a smart phone map or navigation application, for example). The method 400 may then present (e.g., by voice or graphic display) directions to the nearest gas station when the fuel level reaches one-eighth of a tank).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Padegimaite “method” / “non-transitory medium” / to have included Wolverton’s teachings in order to have provided advanced connectivity with today’s modern protocols such as Bluetooth or NFC (Wolverton ¶ [0139] 2nd sentence & MPEP 2143 C, D and/or G). The predictability of the inclusion of such fast protocols in the modification would have been corroborated by the fact that in the vehicle context, efficient processing of inputs 102 can be critical, as information requested by the user may only be relevant or desired during a short period of time. For example, a vehicle driver may simply give up on an inquiry if an answer is not received within a reasonable amount of time, particularly if his or her attention is focused on driving the vehicle. To this end input classifier 134 provided by Wolverton would have effectively analyzed computer-readable representations of the inputs 102 as prepared by the input recognizer/interpreter 130, and would efficiently classify the inputs 102 according to rules or templates that may be stored in the vehicle-specific conversation model 132 or the vehicle context model 116, described below (Wolverton ¶ [0052] & MPEP 2143 C, D, and/or G). Moreover, Wolverton would have also provided vehicle-specific user's guide knowledge base 140 that would include metadata, geospatial tagging, and/or annotations to associate material in the knowledge base 140 with real-time inputs 110, and/or other tags or markups to enable effective searching and retrieval (Wolverton ¶ [0069] 3rd sentence & MPEP 2143 C, D, G), with direct questions being efficiently matched with a Q&A pair in the vehicle-specific user's guide knowledge base 140 or an index thereof (Wolverton ¶ [0120] 2nd sentence & MPEP 2143 C, D and/or G). Further still the predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as corroborated by Wolverton at ¶ [0143], ¶ [0144].
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar vehicle assistant field of endeavor. In such combination each element merely would have performed same querying, organizational analytical, and communication functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Padegimaite in view of Wolverton the to be combined elements would have fitted together like pieces of a puzzle in a complimentary, logical, and desirable manner for user service and support. Thus, it would have been reasoned that the combination’s results would have been predictable (MPEP 2143 A).
* Moreover *
	       Padegimaite / Wolverton as a combination does not explicitly recite 
	- “identifying a type of a refueling station from data stored in a database that is associated with the past behavior of the person”
	- “identifying a specific refueling station of the type of refueling station in a vicinity of the current vehicle location”
	- “sending a second communication that identifies the specific refueling station in the vicinity of the current vehicle location” as claimed. However,
	      Sakaida in analogous art of vehicle monitoring and assistance from a current location of a vehicle as per Sakaida ¶ [0052] 2nd sentence, ¶ [0095] 1st sentence, teaches or suggests:
	- “identifying a type of a refueling station from data stored in a database that is associated with the past behavior of the person” (Sakaida ¶ [0095] last sentence: the information acquisition unit 13 acquires use history data including the numbers of times of use of gas stations that the user used in the past on a brand-by-brand basis and use history data including the numbers of times of use of convenience stores the user used in the past on a chain-by-chain basis from the storage unit 19 as the use history information of the facilities related to the suggested candidates. Sakaida ¶ [0095] 2nd sentence: the facilities related to the suggested candidates include, e.g., gas stations of brands that are the same as brands of the gas stations that are the suggested candidates and convenience stores often attached to gas stations);
- “identifying a specific refueling station of the type of refueling station in a vicinity of the current vehicle location” (Sakaida ¶ [0114] 1st, 9th sentences: Gas stations A to I, indicated in Fig.9, are gas stations located in vicinity of the planned running route. in step S86, the priority provision unit 16 determines gas station E closest to the destination from among gas stations of a brand agreeing with brand A (see Fig.10) of gas stations that the user uses most frequently, the reaching probability for the gas stations being level 1);
- “sending a second communication that identifies the specific refueling station in the vicinity of the current vehicle location” (Sakaida Figs. 7, 12, ¶ [0111] 2nd, 4th sentences: vehicle mounted apparatus 1 displays such refueling point in highlighted manner to suggest a refueling point the user desires. Therefore, providing a high priority to the gas station the user often used in the past and displaying such gas station in a highlighted manner enable suggesting a gas station user wishes to choose preferentially. Also, vehicle-mounted apparatus 1 displays info of a brand of a gas station that is a suggested candidate together with an icon of the suggested candidate, enabling provision of relevant info for determining whether or not to choose the gas station to the user. Also ¶ [0114]). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Padegimaite / Wolverton “method” / “non-transitory computer readable medium” to have included Sakaida’s teachings to have provided a high priority to the refueling point and displayed the refueling point in a highlighted manner, enabling a refueling point that is of great benefit for the user to be suggested preferentially (Sakaida ¶ [0109] 3rd sentence, ¶ [0110] 3rd sentence, ¶ [0112] 5th sentence, ¶ [0129] 2nd sentence, MPEP 2143 G). Consequently, the user would have intuitively recognized a range that the relevant vehicle could  reach with a current remaining fuel amount and without refueling. Furthermore, the display mode control unit provided by Sakaida would successively changed display modes according to reaching probabilities, enabling the range that the vehicle can reach with a current remaining fuel amount and without refueling to be correctly displayed to user (Sakaida ¶ [0017] 2nd-3rd sentences & MPEP 2143 G). This would tremendously help on the considerations for refueling as taught by 
Padegimaite / Wolverton, thus rendering such modification predictable.  
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar vehicle monitoring and assistance field of endeavor. In such combination each element would have merely performed same organizational, analytical and assistive functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Padegimaite / Wolverton in view of Sakaida, the results of the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, and desirable manner aimed at serving the user. Thus, it would have been reasoned that the results of such combination would have been predictable (MPEP 2143 A).

Claims 7, 17 Padegimaite / Wolverton / Sakaida teaches all the limitations in claim 6, 16 above.  
	          Padegimaite does not teach but 
	          Wolverton further teaches “the identification based on the received command identifying that the person wishes to purchase an item” (Wolverton ¶ [0142] the identification is based on the received command that the person wishes to purchase gas, pizza, balls). Yet,    
                      Padegimaite / Wolverton as a combination does not explicitly recite: 
	- “identifying a type of store from data stored in the database based on the type of store being associated with the past behavior of the person, wherein the type of store is different from the specific refueling station”; “and”
	- “identifying a specific store of the type of store in the vicinity of the current vehicle location/ “ wherein the response identifies the specific store in the vicinity of the current vehicle location where the item can be purchased”” as claimed.
	              Sakaida however in analogous art of vehicle monitoring and assistance from a current location of a vehicle teaches or suggests: “further comprising”: 
	- “identifying a type of store from data stored in the database based on the type of store being associated with the past behavior of the person, wherein the type of store is different from the specific refueling station” (Sakaida ¶ [0095] last sentence: information acquisition unit 13 acquires use history data including the numbers of times of use of convenience stores the user used in the past on a chain-by-chain basis from the storage unit 19 as the use history info of the facilities related to the suggested candidates); “and”
	- “identifying a specific store of the type of store in the vicinity of the current vehicle location” / “wherein the response identifies the specific store in the vicinity of the current vehicle location where the item can be purchased” (Sakaida  ¶ [0105] 1st sentence: priority provision unit 16 determines suggested candidate closest to the destination from among suggested candidates to which a convenience store of a chain that is the same as a chain of convenience stores that the user uses most frequently is attached, the reaching probabilities for the suggested candidates being level 1, as a display object and provides priority 2 to the suggested candidate at step S87. ¶ [0096] last sentence:  vehicle-mounted apparatus 1 increments the number of times of use of a chain of the convenience store and thereby updates the convenience store use history data. ¶ [0114] ≈ 10th sentence: in step S87, the priority provision unit 16 determines gas station H closest to the destination, convenience store C (Fig. 11) being attached to gas station H, convenience store C being most frequently used by the user from among from among convenience stores attached to gas stations determined as suggested candidates, the reaching probabilities for the gas stations being level 1, as a display object and provides priority 2 to the gas station H. ¶ [0112] 2nd sentence: noting another example where the suggested candidate provided with priority 2 in step S87 is a refueling point located at a position closest to the destination from among the refueling points to which the convenience store that the user uses most frequently is attached).
	Rationales to have modified/combined Padegimaite / Wolverton /Sakaida are above and reincorporated since dependent claims 7,17 merely narrow the identification to a specific store.
---------------------------------------------------------------------------------------------------------------------
Claims 8, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	           Padegimaite as applied to claims 1, 11 above, in further view of
	           Obaidi; Ahmad Arash US 20180286245 A1 hereinafter Obaidi. As per,
Claims 8, 18  Padegimaite teaches all the limitations in parent claims 1, 11 above.  
                       Padegimaite does not explicitly recite: “further comprising” 
	- “identifying that the vehicle should be serviced”; as claimed. 
            	- “sending a second communication to the vehicle identifying that the vehicle should be serviced” (bolded emphasis added on the untaught terms). However,
                      Obaidi in analogous art of vehicle monitoring & assistance based on identification that the vehicle needs service as per ¶ [0036], ¶ [0037], ¶ [0041], ¶ [0075] 2nd sentence.
		- “identifying that the vehicle should be serviced”  (Obaidi ¶ [0036], ¶ [0037]: vehicle breakdown events, such as overheating of an engine, a change in pressure of the tires of vehicle 105, fuel or battery level below certain minimum threshold, other engine or transmission troubles, and so on; ¶ [0041]: over certain time periods, that may indicate a current or predicted change in operation of connected vehicle 105, which cause or affect the current or future operation of the other vehicles 110A-B, and/or may indicate a request or desire for certain services to be provided by service providers associated with the infrastructure entities 120A-B,  ¶ [0075] 2nd sentence: The vehicle 105 may automatically provide the information to the system 105, which identifies various repair shops capable of performing emissions testing and/or repairs for the vehicle)
		- “sending a second communication to the vehicle identifying that the vehicle should be serviced” (Obaidi ¶ [0075] 3rd-5th sentences: vehicle 105 automatically provide information to system 105, which identifies various repair shops capable of performing emissions testing and/or repairs for vehicle. The shops, via system 150, send info to be displayed by the vehicle, such as information 850 that identifies testing, and information 855 identifying various facilitates capable of performing the test. In some cases, the system may select one of presented choices, and schedule the test via the system 150. Obaidi Fig.8A noting other example where the vehicle should be serviced with gas).
 	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modified Padegimaite “method/ non-transitory medium” to have included Obaidi’s teachings in order to have provided a device communication system that would have facilitated real-time, efficient, appropriate, and/or intended communications between the connected vehicle and other parties (Obaidi ¶ [0026] 1st sentence and MPEP 2143 G). The predictability of such modification would have been further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Obaidi at ¶ [0018] 3rd sentence and ¶ [0031].
	Further, the claimed invention could have also been viewed as mere combination of old elements in similar vehicle monitoring and assistance field of endeavor, no matter of the type of fuel utilized. In such combination each element merely would have performed same analytical and communicative functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Padegimaite in further view of Obaidi, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claim 10 Padegimaite / Obaidi teaches all the limitations in claim 8 above. 
                Padegimaite does not teach, however  
	    Obaidi in analogous art of vehicle monitoring & assistance also teaches or suggests: 
	- “identifying a tire pressure of the vehicle, wherein the identification that the vehicle should be services is based on the identified tire pressure”.  
		(Obaidi ¶ [0036] an occurrence of an event at the may include a change in status of vehicle 105 and/or of one of the components of the vehicle 105. Example events that may occur include: ¶ [0037] vehicle breakdown events, such as a change in pressure of one or more of the tires of the vehicle 105. ¶ [0041] other events, over certain time periods, may indicate a request or desire for certain services to be provided by service providers associated with the infrastructure entities 120A-B. Obaidi ¶ [0044] 1st sentence: context module 220 transmits parameters associated with the occurrence of the event (i.e. change in tire pressure at ¶ [0037]) at the connected vehicle 105 from the cloud-based network server to a service provider capable of providing services to a driver of the connected vehicle (e.g., a service provider associated with one of the entities 120A-B).
		Rationales to modify / combine Padegimaite / Obaidi were presented above, with such dependent claims merely narrowing service identification to tire pressure.
-------------------------------------------------------------------------------------------------------------------------------
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	    Padegimaite / Obaidi as applied to claim 8 above, in further view of
	    Wolverton. As per, 
Claims 9 Padegimaite / Obaidi teaches all the limitations in claim 8 above. 
                Padegimaite / Obaidi does not teach: 
- “identifying an odometer reading of the vehicle, wherein the identification that the vehicle should be serviced is based at least in part on the identified odometer reading”.  
              Wolverton however in analogous vehicle monitoring and assistance teaches or suggests:  
	- “identifying an odometer reading of the vehicle, wherein the identification that the vehicle should be serviced is based at least in part on the identified odometer reading” (Wolverton ¶[0108] 6th sentence: if user requests the vehicle personal assistant 112 to "Remind me when I need to change my transmission fluid," the vehicle personal assistant 112 may retrieve data indicating the preferred fluid change schedule for the vehicle 104 (e.g. every 30,000 miles) from the knowledge base 140. ¶ [0109] 1st-2nd sentences: method 400 then stores the interpreted conditional instruction in a manner that allows it to be checked as a condition against the current context. For example, method 400 periodically (e.g., each time the odometer reading changes) check whether current odometer reading is a multiple of 30,000, and notify the user when such an event occurs)
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Padegimaite / Obaidi “method” to have further included Wolverton’s teachings in order to have provided advanced connectivity with today’s modern protocols such as Bluetooth or NFC (Wolverton ¶ [0139] 2nd sentence & MPEP 2143 C, D and/or G). The predictability of the inclusion of such fast protocols in the modification would have been corroborated by the fact that in the vehicle context, efficient processing of inputs 102 can be critical, as information requested by the user may only be relevant or desired during a short period of time. For example, a vehicle driver may simply give up on an inquiry if an answer is not received within a reasonable amount of time, particularly if his or her attention is focused on driving the vehicle. To this end input classifier 134 provided by Wolverton would have effectively analyzed computer-readable representations of inputs 102 as prepared by the input recognizer/interpreter 130, and would efficiently classify the inputs 102 according to rules or templates that may be stored in the vehicle-specific conversation model 132 or the vehicle context model 116, described below (Wolverton ¶ [0052] & MPEP 2143 C, D, and/or G). Moreover, Wolverton would have also provided vehicle-specific user's guide knowledge base 140 that would include metadata, geospatial tagging, and/or annotations to associate material in the knowledge base 140 with real-time inputs 110, and/or other tags or markups to enable effective searching and retrieval (Wolverton ¶ [0069] 3rd sentence & MPEP 2143 C, D, G), with direct questions being efficiently matched with a Q&A pair in the vehicle-specific user's guide knowledge base 140 or an index thereof (Wolverton ¶ [0120] 2nd sentence and MPEP 2143 C, D and/or G). Further still the predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as corroborated by Wolverton at ¶ [0143], ¶ [0144].
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar vehicle assistant field of endeavor. In such combination each element merely would have performed same querying, organizational analytical, and communication functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Padegimaite / Obaidi in view of Wolverton the to be combined elements would have fitted together like pieces of a puzzle in a complimentary, logical, and desirable manner for user service and support. Thus, it would have been reasoned that the combination’s results would have been predictable (MPEP 2143 A).






Conclusion
	Following art is made of record and considered pertinent to Applicant’s disclosure:
	* WO 2020091806 A1 teaching context aware navigation voice assistant 
* AirWire Technologies and Reliance Jio Partner to Bring Connected Car Apps and Services to India, Business Wire, Feb 26, 2017
* US 20090006194 A1 reciting at ¶ [0025] User X continues along her route home and the time is now 5:15 pm, and close to dinner time. Knowing that she and her family have preference for Chinese food, the navigation system outputs a custom advertisement for a local Chinese food restaurant near her house, along her route. If she presses the custom icon, a dialog box appears asking if she would like to send them her favorite order, (or possibly offering the option to see a menu). If she accepts, the navigation system adds the restaurant as a stop along her route, where she can stop and pick up her dinner order.
* US 20150195678 A1 teaching situation sensitive push of information to a vehicle with emphasis on Fig.2A step 126 identifying nearby restaurants, rest stops, rest rooms, hotels, coffee shops and other potential stops  
* US 20160349075 A1 teaching route scheduling and presenting route-based fuel information with emphasis on Figs. 3-10 and associated text for recommending specific products and ¶ [0045] reciting: For example, if a current vehicle position is not far from home, a house icon 304 indicating a distance from the current vehicle position and the location of the home can be placed on the second segment 302 based on a distance between the current vehicle position and the location of the house. When the driver enters a restaurant as a point of interest (POI) which is estimated to consume a fuel amount to reach from the current vehicle position less than the current fuel amount, the screen 300 also displays a restaurant icon 305 indicating the restaurant on the second segment 302 based on the drivable distance and the estimated fuel amount to be consumed to reach the restaurant. In this way, any POI search result may be included in consideration of fuel planning. Alternatively, a mere address entry or a possible entry from a list in the driver's address book, either in the navigation system, in the external device connected to the navigation system or in a cloud resource, may be used as the point.
* US 20170256106 A1 teaching at ¶ [0128] Fig. 4 [below] is a diagram showing an example of info provided by the informing device G1. ¶ [0129] Upon receiving the store visit promotion signal from store visit promotion signal output unit 153, the informing device G1 displays a figure for promoting a store visit, as shown in Fig. 4. The figure in Fig. 4 expresses a vehicle going to a store. The figure in Fig.4 prompts the user to visit a store. ¶ [0135] Fig. 6 [below] is a diagram showing an example of information provided by the informing device G2 shown in Fig. 5.

    PNG
    media_image1.png
    471
    470
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    542
    337
    media_image2.png
    Greyscale


	  * US 20100106401 A1 Traveling guidance system, traveling guidance method, and computer program reciting at ¶ [0003] “Conventionally, when the driver of a vehicle looks at the fuel gauge when traveling and notices that the remaining fuel is low, the driver drives to a gas station he or she remembers, to fuel the vehicle, Further, when using a navigation system, it is possible to detect the vehicle location with the navigation system even in an area unfamiliar to the driver, and then nearby fueling facilities are displayed on the navigation screen, so that the driver can find the location of the nearest gas station by referring to the displayed navigation screen”.
	* US 20200250898 A1 ¶ [0027]: determine an anticipated departure time based on an appointment location, an appointment time, a distance to the appointment, an expected travel time to the appointment location (based on traffic congestion, refueling/recharging, and the like), and other user preference as described in greater detail herein.
	* US 20100082246 A1 Navigation Features for Obtaining Fuel Before Returning A Rental Vehicle ¶ [0052]: “selection of the gasoline station may be based on one or more factors.  The gasoline station to be identified or determined may be the gasoline station that is nearest or closest to the rental service return location 508 (such as the gasoline station 528), the gasoline station that has the cheapest or lowest gasoline price, the gasoline station of a preferred name brand or type (e.g., a user may want to use a discount or preferred card at a specific type of gasoline station or a user may prefer one type of gasoline over another type), and/or the gasoline station that is located conveniently or relatively the most conveniently with respect to driving to the rental return service return location. More, fewer, or different factors may be considered”.
	* US 20030065427 A1 Method and device for interfacing a driver information                        system using a voice portal server reciting at ¶ [0026]: “Find a gas station enroute") to determine the best gas station on the route.  This gas station request may also be qualified in any number of ways (e.g. "Service station brand A," "Cheapest gas," "gas station closest to the highway," "gas station closest to the destination," etc.)”
	*    US 20200211553 A1 Two-way in-vehicle virtual personal assistant
	* US 20200193549 A1 Autonomous Vehicle Monitoring Using Generated                         Interfaces reciting at ¶ [0039]: “if the vehicle is running low on fuel (vehicle state) and the traffic is congested (external state), then the issue type determined could be a fuel issue and the system could then navigate the vehicle to the nearest gas station based on knowing that the vehicle could not reach the current task's destination”.
	* US 20200092689 A1 Outputting an entry point to a target service reciting at 
¶ [0092]:  For example, an event field included in Detectable Event A is "enters Gas Station A." As such, the condition associated with determining that Detectable Event A has occurred is: the current GPS data associated with a vehicle matches the location data corresponding to the area within Gas Station A. An event field included in Detectable event F is "arrives in vicinity of Gas Station A." As such, the condition associated with determining that Detectable Event F has occurred is: the current GPS data associated with a vehicle matches to the area around Gas Station A. An event field included in Detectable event B is "vehicle tire pressure is too high or too low." As such, the condition 
associated with determining that Detectable Event B has occurred is: the vehicle tire pressure is less than a first threshold tire pressure value, or vehicle tire pressure is greater than a second threshold tire pressure value, where the first threshold tire pressure value is less than the second threshold tire pressure value. An event field included in Detectable event C is the "distance between vehicle and third party object is too short."
	* US 20150210292 A1 Gaze driven interaction for a vehicle reciting at ¶ [0061]: “As a further embodiment, the message could be linked to a further action, for example display message "Low on fuel," and upon gaze, new options could appear "Navigate to nearest fuel station" and "Ignore," these options could be selected by gaze, spoken word, and/or other input such as button/control input”.
	* US 20140200038 A1 Location Assisted Service Capability Monitoring reciting at ¶ [0071]: “In response to receiving a notification that the mobile device will be entering such a region within five minutes and is predicted to remain within that region for thirty minutes, the vehicular navigation system can measure the amount of fuel that the vehicle currently has in its tank, and can proactively search for gas stations along the route or in the regions through which the vehicle is predicted to travel during those thirty minutes.  The vehicular navigation system can determine, based on all of this information, whether the vehicle will need to stop at one of these gas stations in order to refuel before the tank becomes empty.  The vehicular navigation system can then notify its user of such a need, and of the location of nearby gas stations, in advance of the time that the mobile device and the vehicle carrying it enter into the region of poor quality communication services.  Thus, by registering for such notifications from the mobile device, the vehicular navigation system can avoid being caught in a predicament in which the system failed to alert the user of the need to refuel because the system was unable to use a wireless communication network to search for the closest gas stations at the time that the system detected a low fuel level in the vehicle's gas tank”.
	* US 20130308470 A1 reciting at ¶ [0049]: “Local office 103 may use the current fuel consumption information and current amount of fuel remaining to determine the distance remaining until the vehicle's fuel container will be empty or near empty and the distance to the nearest fuel station”.
	* US 20140359499 A1 Systems and methods for dynamic user interface generation and presentation teaching at Fig.3F and ¶ [0029] last sentence: “In this example, the system determines that the vehicle is low on fuel and provides options to re-route to the nearest gas station”.
	* US 20140278056 A1 System and method for route-specific searching
	* US 20100063717 A1 Methods and systems for monitoring fuel status of vehicles 
reciting at ¶ [0030]: “For example, the vehicle occupant may desire a first low fuel indication when refueling will be necessary relatively soon (e.g., when the fuel tank has sufficient fuel for the vehicle to travel to a nearest service station plus an additional distance, for example twenty miles in one exemplary embodiment), as well as a second low fuel indication when refueling is more immediately necessary (for example, when the fuel tank has sufficient fuel for the vehicle to travel to a nearest service station plus a shorter additional distance, for example five miles in one exemplary embodiment), among various other possible preferences of the vehicle occupant”.
	* US 20070233363 A1 Navigation system for a motor vehicle reciting at ¶ [0081] If, for example, information that the tank is almost empty is transmitted, then navigation to the nearest gas station is offered and/or provided.
	* US 20070061057 A1 Vehicle network advertising system reciting at ¶ [0028]: “One example of a working context is "fuel is low (from a sensor in the fuel gage), and a service station is in the vicinity (from a navigation location map)".  A working context is a key trigger component for coupon presentation”.
	* US 20020111822 A1 “Information mediating system and method for mediating 
Information” reciting at ¶ [0305]: “The gas remaining sensor is installed in a gas tank of each automobile.  When the sensor detects the remaining gas is low, then the mediating server searches the nearest gas station through the internet, and displays the direction to the nearest gas station”.
	* US 9996878 B1 “In-vehicle infotainment insurance applications” reciting at column 17 lines 21-25: “At block 7124, the method presents, on the in-vehicle display, that the fuel level is low, the availability of the closest service station, and a "get gas" button.  The method then continues to terminal G3”.
	* US 20140210604 A1 Control system for controlling display device teaching at ¶ [0073] “After the display device 10 displays the information image G11 shown in the lower part of FIG. 3 as the first information image, the CPU 20A controls the display device 10 at step S140 to display the information image G12 as the second information image in a whole of the display region R1, the information image G12 is an notice image for notifying the handling strategy with respect to the low fuel warning and includes a route guide image to a nearest gas station”.
	* US 20090018770 A1 Mobile notification system reciting at mid-¶ [0038]: If the vehicle is low on gasoline, the device may provide a list of gas stations in the vicinity.
	* US 20140199980 A1 Location- Assisted Service Capability Monitoring reciting at ¶ [0072] last sentence: “Thus, by registering for such notifications from the mobile device, the vehicular navigation system can avoid being caught in a predicament in which the system failed to alert the user of the need to refuel because the system was unable to use a wireless communication network to search for the closest gas stations at the time that the system detected a low fuel level in the vehicle's gas tank”.
	* “US 6339745 B1 System and method for fleet tracking”: reciting at column 145 lines 50-54: “For a "low fuel" indication, the user can send the driver information on the closest gas station.  The transmission would be sent by the user seamlessly by simply highlighting the information and clicking on the send message feature”.
	* US 20140188388 A1 System and method for vehicle navigation with multiple abstraction layers reciting at mid-¶ [0033]: “The abstraction layering processor 161 can also be configured to determine when the level of fuel is low and automatically initiate a search for near fuel stations using the map data 134 and generate a route to the nearest fuel station.  The routing and the indication of the nearest fuel station can be displayed for the driver”.
	* US 20120136865 A1 Method and apparatus for determining contextually relevant geographical locations reciting at ¶ [0074]: “By of example, in one use case, the recommendation module 511 recommends to the user the closest gasoline station when the user's gas tank is very low, or considering the user's gas usage profile”.
	* US 20070005233 A1 Navigation device and method for displaying alternative routes reciting at ¶ [0043]: “The list is initialized to generally useful POI types (for car drivers) like petrol stations, restaurants, parking spots etc. Hence, a user can very readily ask the program to calculate a new route that will navigate him to the nearest petrol station etc. This can happen during the course of a drive--i.e. the user realises that he is low on fuel and will need the route to be re-calculated to pass by a petrol station, whilst still maintaining the original destination”.
	* US 20100217482 A1  “Vehicle-based system interface for personal navigation device” reciting at ¶ [0060] “According to this illustrative embodiment, once the PND receives the low gas signal, it will display a low gas message, and ask the user if they would like to map to the nearest gas station”.
	* US 20100198508 A1 Navigation system having route customization mechanism and method of operation thereof reciting at ¶ [0057]: For example, if the vehicle's fuel tank is at a low level, the recommend refuel module 220 will recommend the closest and cheapest fuel station within that range.
	* US 20100145609 A1 Energy and emission responsive routing for vehicles ¶ [0025] “Route selection may also be a function of vehicle system and component status and requirements.  In one embodiment, storage battery power levels or other status is monitored (e.g. at 110, Fig.1), automatically triggering a reroute when battery power level is low as compared to a low condition threshold; rerouting the hybrid vehicle to another route may include selecting another route having a lower total travel time to the destination, a proximity to a storage battery recharging station, and a proximity to a renewable fuel filling station (e.g. hydrogen fuel cell fuel, bio-diesel, etc.)”.	* US 20100138146 A1 Routing method, routing arrangement, corresponding                         computer program, and processor-readable storage medium reciting at ¶ [0023] “These destinations are situated for example either along a route (for example points of interest, gas stations) or in the vicinity of a location (e.g., parking facilities, hotels), or in an area (e.g., a region or nature preserve), or are determined by the navigation system itself based on the current situation (e.g., gas stations, if the fuel level is low)”.
	* US 20120179347 A1 reciting at mid-¶ [0039]: “Additionally, it is also contemplated that the vehicle trip may correspond to other durations (e.g., the time between vehicle recharging or refueling events, manual trip resets, etc.)”.
	* US 20130274972 A1 System and method for a one-time departure schedule  setup for charging battery-electric vehicles
	* US 20180143029 A1 Intelligent system and method for route planning emphasis on Figs. 2A-2D and associated text 
	* US 20150158393 A1 teaching with a Charging management system with emphasis on the time estimations of Figs. 5-9, 13, 14, 16-21 and associated text  
	* US 10124682 B2 Charge control system, estimating departure time at Fgi.7 step S120
	* US 20100127847 A1 teaching virtual dashboard with location based capabilities as per Fig.7 and associated text 
	* US 9536197 B1 teaching the processing data streams from data                       producing objects of vehicle and home entities and generating recommendations and settings with emphasis on the has recommendations at Fig. 13B
	* US 10470025 B1 Generating and sending automated support communications using location detection and keyword identification, teaching a personal roadside assistant at Fig. 13
	* US 9230379 B2 teaching Communication of automatically generated shopping list to vehicles and associated devices
	* US 20200250696 A1 system and method for prioritizing content based on                        automobile-usage patterns with emphasis on Fugs. 2A-2C and associated text 
	* US 20100082246 A1 ¶ [0023] “The navigation device 108 and/or software thereof may provide a user an option to obtain gasoline before returning the rental vehicle 102 to a rental service return location or office, as described in more detail below.  For example, the navigation device 108 provides an option to locate and route to a gasoline station around a rental service return location before returning the 
rental vehicle 102 to the rental service return location.  Such an option or feature may advantageously and conveniently assist a renter or customer in meeting his or her agreement of refueling the rental vehicle 102 before it is returned”.
	¶ [0045] “Once the desired destination point is identified as a rental service return location or office, the application program 217 offers an option 405 via a display 409, such as the display 209. The option 405 is a graphical representation or icon that prompts or asks a user to decide if he or she would like to obtain gasoline before returning the rental vehicle. For example, the option 405 may include a phrase reciting "Would you like to obtain gasoline before returning the rental vehicle?" Other phrases or words may be used to convey an option or a query to obtain gasoline before returning a rental vehicle. The option 405 may also include software selection buttons or icons 413 for selecting or not selection the option 405. For example, a "Yes" icon 413 and "No" icon 413 may be provided for selection by the user. Alternatively, hardware buttons 417 may be used instead of or in addition to the software buttons or icons 413 for selection of the option 405”.
	¶ [0046]: “if the option 405 to obtain gasoline is selected (e.g., the user selects the "Yes" icon 413), the navigation device 401 identifies or determines a gasoline station (such as to be an intermediate destination point) along a route to the rental service return location”.
            * US 10791417 B1 teaches Low-fuel indicator enablement based on fuel station locations
* US 20140372221 A1 methods and systems for utilizing vehicle telematics teaching at Fig.6 & ¶ [0012] 2nd sentence: “For example, if a vehicle is low on gasoline or has a mechanical problem, it may be helpful for a user associated with the vehicle to be presented with information corresponding to the locations of gas stations or repair shops in close proximity to the vehicle”.
* US 10134042 B1 column 9 lines 34-46: “Referring back to FIG. 4, in one embodiment, at step 418a, the infrastructure platform 125 may be configured to automatically detect low fuel conditions by monitoring generated push notifications 312.  In response to detecting a low fuel alert (decision block 418a, yes branch) the infrastructure platform 125 may automatically identify at least one closest fuel dispensing station based on the current location of the vehicle (at 418b) and based on the third party information provided by the cloud-based vehicle ownership support services 234a-n. Furthermore, the infrastructure platform 125 may automatically send map information corresponding to the identified fuel dispensing stations to the mobile application 202”.
* US 20130144471 A1 System and method for managing vehicle by using mobile terminal teaching the recommendation for servicing of vehicle at Figs. 7-8 extracted immediately below and associated text 

    PNG
    media_image3.png
    623
    450
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    585
    455
    media_image4.png
    Greyscale

* US 20110224900 A1 teaching Route Planning Device and Route Planning System with emphasis on Figs. 14-15 and associated text 
* US 10198877 B1  teaching providing communications channel between instances of automated assistants of automobile computer system, by causing automated assistant interface to provide output to user of automobile computer system 
* US 20200027283 A1 Vehicle management system, vehicle management program, and vehicle management method
* US 20140207959 A1 emphasis on Figs. 11A-B and ¶ [0113]: displaying all gas stations in 20 mile/kilometer proximity, displaying the gas station locations, specials, and price of unleaded gas at that location
* US 20140032101 A1 ¶ [0034]: “In this example, the driver may be content to stop at any gas station that has a hamburger place in close proximity, regardless of the particular brands”.
* US 20120323664 A1 reciting at ¶ [0052]: a user with a coupon for a particular item such as brand name tortilla chips can be sent a reminder notification when the user is in close proximity to any store which sells brand name tortilla chips.  The user can then, for example, be notified when he/she is in close proximity to a grocery store, convenience store, or gas station which sells the brand name tortilla chips.  The proximity at which the user must be in to receive the notification can be a set distance or variable and in some embodiments is adjustable by the user.
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	August 7th, 2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). Versata  793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699.
        2 Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360, FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016)
        3 Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699.
        4 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        5 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        6 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        7 “FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)”
        8 Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). Versata  793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699.
        9 Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360, FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016)
        10 Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699.
        11 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        12 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        13 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        14 “FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)”